Citation Nr: 0213137	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  97-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative joint disease.  

2.  Entitlement to service connection for a chronic right 
ankle disorder.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic right ankle 
disorder; denied the claim; and denied service connection for 
both a chronic right knee disorder to include degenerative 
joint disease and a chronic acquired psychiatric disorder to 
include schizophrenia.  In September 1996, the RO determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.  In September 1997, the 
veteran was afforded a hearing before an Acting Member of the 
Board.  In April 1998, the Board remanded the veteran's 
claims to the RO for additional action.  

In May 2002, the RO reviewed the veteran's claims of 
entitlement to service connection for a chronic right ankle 
disorder and an acquired psychiatric disorder on the merits 
and again denied the claims.  In August 2002, the veteran was 
informed that the Acting Member of the Board who had 
conducted his September 1997 hearing was no longer employed 
by the Board and he therefore had the right to an additional 
hearing before a different Member of the Board.  The notice 
was sent to the veteran's most recent address of record.  The 
United States Postal Service (USPS) returned the notice 
stamped as undeliverable.  The veteran has been represented 
throughout this appeal by the American Legion.  




FINDINGS OF FACT

1.  The veteran sustained right knee trauma including a 
twisting injury and a contusion during active service which 
resolved without chronic residuals.  

2.  A chronic right knee disorder was not shown during active 
service or at the most recent physical evaluation of record.  

3.  The veteran sustained right ankle trauma including a 
sprain during active service which resolved without chronic 
residuals.  

4.  A chronic right ankle disorder was not shown during 
active service or at the most recent physical evaluation of 
record.  

5.  A chronic acquired psychiatric disorder to include 
schizophrenia was not manifested during active service or for 
many years after service separation.  The veteran's current 
panic attacks and panic disorder with agoraphobia have not 
been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic right knee disorder to include degenerative 
joint disease was not incurred in or aggravated in active 
service and arthritis may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  A chronic right ankle disorder was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  

3.  A chronic acquired psychiatric disorder to include 
schizophrenia was not incurred in or aggravated by active 
service and schizophrenia may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to 
service connection for a chronic right knee disorder, a 
chronic right ankle disorder, and an acquired psychiatric 
disorder, the Board observes that the Department of Veterans 
Affairs (VA) has secured or attempted to secure all relevant 
VA and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been advised by the statement of the 
case and the supplemental statements of the case of the 
evidence that would be necessary for him to substantiate his 
claims.  The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before an Acting 
Member of the Board.  The hearing transcript is of record.  
The veteran was offered an additional personal hearing before 
a different Member of the Board as the Acting Member of the 
Board who conducted his September 1997 hearing is no longer 
with the Board.  The hearing notice was mailed to the 
veteran's most recent address of record and returned by the 
USPS as undeliverable.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA has properly 
discharged its duties to the veteran when it mails a notice 
to the veteran's most recent address of record.  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  The Board remanded 
the veteran's claims to the RO in order to investigate the 
existence of additional service and post-service clinical 
documentation.  Additional documentation was thereafter 
incorporated into the record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
arthritis (degenerative joint disease) and/or a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2002).  


I.  Chronic Right Knee Disorder

The veteran's service medical records indicate that he was 
seen for right knee complaints.  At his January 1977 physical 
examination for service entrance, the veteran neither 
complained of nor exhibited any right knee abnormalities.  
Clinical documentation dated in January 1978 notes that the 
veteran complained of right knee pain, locking, and giving 
way associated with exercise.  He presented a history of a 
preservice right knee injury in approximately June 1976 while 
in high school and re-injuring the knee while playing 
basketball.  On examination, the veteran exhibited a "good" 
right knee range of motion and no joint instability.  An 
impression of mild chondromalacia with irritated cartilage 
was again advanced.  A January 1980 treatment entry reports 
that the veteran complained of right knee pain and stiffness 
after twisting the joint while playing basketball and 
subsequently falling on his right knee cap.  Treating 
military medical personnel observed tenderness over the right 
inferior and lateral patellar areas.  Contemporaneous X-ray 
studies of the right knee were reported to show no fractures.  
An impression of a contusion was advanced.  
An October 1993 hospital summary from the Georgia Baptist 
Medical Center notes that the veteran complained of right 
knee pain, swelling, and an inability to bear weight on the 
right lower extremity.  The veteran reported that he had 
sustained a twisting right knee injury while playing 
basketball during the previous day.  On examination of the 
knee, the veteran exhibited obvious joint swelling and 
effusion; marked tenderness to palpation of the medial aspect 
of the knee; and limitation of motion of the joint.  
Contemporaneous X-ray studies of the right knee revealed a 
bony fragment located medial to the right femoral condyle.  
An impression of a "right knee injury with a questionable 
avulsion fracture of the right femoral condyle versus medial 
collateral ligament strain" was advanced.   

At a November 1995 VA examination for compensation purposes, 
the veteran complained of periodic right knee pain and 
swelling.  He reported experiencing an inservice episode of 
right knee pain and swelling in 1979 during active service.  
On physical examination, the veteran exhibited essentially no 
right knee abnormalities.  Contemporaneous X-ray studies of 
the right knee revealed "minor degenerative joint disease."  
The veteran was diagnosed with early right knee degenerative 
joint disease.  

At the September 1997 hearing before an Acting Member of the 
Board, the veteran testified that he had initially injured 
his right knee while playing high school football prior to 
entering active service.  He did not recall the nature of his 
preservice right knee injury.  He advanced that he had 
reinjured his right knee when an armored personnel carrier in 
which he was riding went off a steep embankment.  He stated 
that he had experienced post-service right knee giving way 
while walking and received private treatment for his right 
knee.  

An August 1998 physical evaluation conducted for the VA by 
Joseph Hoffman, M.D., conveys that the veteran complained of 
chronic right knee pain.  He reported that he had been 
treated for right kneecap pain and a right knee contusion 
during active service and subsequently injured his right knee 
while playing basketball in 1981 following service 
separation.  The doctor noted that the veteran presented a 
confusing medical history.  On physical examination, the 
veteran was found to exhibit no right knee abnormalities.  
Contemporaneous X-ray studies of the right knee were noted to 
be "entirely normal."  Dr. Hoffman opined that the veteran 
exhibited "no apparent disorder or arthritic process" in 
the right knee.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts in the alternative that he either 
sustained a chronic right knee disorder in an inservice 
armored vehicle accident or aggravated his unspecified pre-
existing right knee injury residuals as the result of the 
alleged inservice trauma.  The veteran's service medical 
records do not refer to the veteran having either exhibited a 
chronic right knee disorder upon physical examination for 
service entrance or an injury to his right knee in an armored 
vehicle accident.  The service documentation does state that 
the veteran was treated for both a right knee twisting injury 
and a right knee contusion.  The veteran subsequently 
sustained a post-service right knee injury with a possible 
right femoral condyle fracture in 1993 while playing 
basketball.  Dr. Hoffman's August 1998 physical evaluation 
identified no current chronic right knee arthritic disorder 
or other disability.  Such findings are consistent with a 
determination that the veteran's inservice right knee 
injuries resolved without chronic residuals.  

While acknowledging that the veteran's service medical 
records contain an impression of right knee chondromalacia 
and the report of the November 1995 VA examination for 
compensation purposes indicates that the veteran was 
diagnosed with early right knee degenerative joint disease, 
the Board notes that the VA examiner did not attribute the 
diagnosis of right knee degenerative joint disease to the 
veteran's inservice right knee trauma and the diagnoses of 
chondromalacia and degenerative joint disease are not 
confirmed by Dr. Hoffman's August 1998 physical and 
radiological findings.  In the absence of objective evidence 
of any current right knee disability, the Board concludes 
that service connection for a chronic right knee disorder to 
include degenerative joint disease is not warranted.  



II.  Chronic Right Ankle Disorder.

The veteran's service medical records show that he was 
treated for right ankle complaints.  A January 1978 treatment 
entry notes that the veteran complained of right tibial 
tendon pain.  On examination, the veteran exhibited right 
anterior tendon point tenderness and no crepitus.  Clinical 
documentation dated in January 1979 conveys that the veteran 
complained of right ankle pain and swelling.  He reported 
that he had experienced a right ankle inversion-type injury 
the previous day while playing basketball.  Contemporaneous 
X-ray studies of the right ankle were reported to reveal no 
fracture.  An impression of a right ankle sprain was 
advanced.  

At the November 1995 VA examination for compensation 
purposes, the veteran complained of chronic right ankle pain, 
swelling, and popping.  He reported that he had sustained a 
right ankle fracture in 1980 during active service.  His foot 
was placed in a cast by treating military medical personnel.  
On examination of the ankles, the veteran exhibited bilateral 
limitation of ankle dorsiflexion.  The veteran was diagnosed 
with a history of post-traumatic right ankle arthralgia.  

In his December 1996 Appeal to the Board (VA Form 9), the 
veteran asserted that he had injured his right leg during 
active service and was wearing a cast on that extremity at 
the time of his discharge from active service.  He reported 
that he had subsequently experienced many years of pain and 
suffering.  

At the hearing on appeal, the veteran testified that he had 
sustained a right ankle fracture while playing basketball 
during active service.  He recalled that his ankle had been 
placed in a cast.  The veteran stated that he currently 
experienced chronic right ankle pain and swelling.  He denied 
receiving any post-service treatment for his right ankle.  

The August 1998 physical evaluation conducted for the VA by 
Dr. Hoffman conveys that the veteran complained of right 
ankle pain.  He reported that he had fractured his right 
ankle in 1980 during active service.  Dr. Hoffman commented 
that the veteran's service medical records indicate that he 
had actually sustained a left ankle sprain rather than a 
right ankle fracture while playing basketball during active 
service in 1980.  On physical and radiological examination of 
the right ankle, the veteran was found to exhibit essentially 
no abnormalities.  The doctor opined that the veteran 
exhibited no "apparent disorder or arthritic process" in 
the right ankle.  

The veteran asserts that he sustained chronic right ankle 
fracture residuals secondary to an inservice injury.  The 
veteran's service medical records do not refer to a right 
ankle fracture.  The service documentation does indicate that 
the veteran was treated for a right ankle sprain.  The 
post-service clinical documentation of record does not 
reflect that the veteran was found to exhibit a chronic right 
ankle disorder.  Such findings are consistent with a 
determination that the veteran's inservice right ankle sprain 
resolved without chronic residuals.  In the absence of 
objective evidence of current right ankle disability, the 
Board finds that service connection for a chronic right ankle 
disorder is not warranted.  


III.  Acquired Psychiatric Disorder

The veteran's service medical records do not refer to any 
psychiatric complaints or abnormalities.  In his October 1995 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he had been treated for a 
"mental condition" at Fort Hood, Texas in 1977 and 1978.  A 
May 1998 written statement from the Fort Hood, Texas, Army 
medical facility conveys that it had no clinical 
documentation pertaining to treatment of the veteran.  

A February 1994 psychiatric evaluation from Ross Grunet, 
M.D., conveys that the veteran complained of increasing panic 
attacks over the preceding week.  He presented a history of 
cocaine abuse.  The veteran was diagnosed with a panic 
disorder with agoraphobia and a history of cocaine 
dependence.  

A March 1994 hospital summary from Georgia Baptist Medical 
Center notes that the veteran was admitted to the psychiatric 
section.  He presented a one week history of increasing panic 
attacks possibly related to a new gastrointestinal 
medication.  The veteran was diagnosed with a panic disorder, 
a generalized anxiety disorder, and depression.  

A May 1994 hospital summary from Georgia Baptist Medical 
Center reports that the veteran complained of chest pain and 
rapid breathing after smoking a marijuana cigarette laced 
with cocaine.  The veteran was diagnosed with an acute panic 
disorder.  

A February 1995 VA treatment record states that the veteran 
presented a fifteen month history of panic attacks and a 
depressed mood.  An impression of a panic disorder with 
agoraphobia was advanced.  A March 1995 VA treatment record 
states that the veteran complained of hearing voices.  
Impressions of a schizotypal personality disorder, 
undifferentiated-type schizophrenia, and a panic disorder 
were advanced.  

An August 1995 hospital summary from the Georgia Baptist 
Medical Center states that the veteran complained of hearing 
voices; seeing his deceased brother; being afraid to be 
alone; and people "messing with his car."  He reported that 
he "first began hearing voices in 1980, leaving the Army."  
He was diagnosed with a schizoaffective disorder.  

At the November 1995 VA examination for compensation 
purposes, the veteran complained of hearing voices and being 
afraid of people.  He reported that he initially experienced 
panic attacks and sought treatment from military medical 
personnel while in Germany during 1979.  The veteran was 
diagnosed with schizophrenia.  The physician commented that 
the veteran presented "a history of some type of psychiatric 
disturbance in the service which has subsequently developed 
into a paranoid depression, schizophrenic problem with panic 
attacks."  

At the September 1997 hearing before the Acting Board Member, 
the veteran testified that he had been treated for a nervous 
breakdown by military medical personnel while stationed at 
Fort Hood, Texas in 1977 and 1978.  He recalled that he 
subsequently discussed his difficulties about being stationed 
in Germany and interacting with his fellow servicemen with a 
military chaplain.  The veteran stated that he had been 
initially treated for a psychiatric disorder following 
service separation in either 1981 or 1982.  

An August 1998 psychiatric evaluation conducted for the VA by 
Oscar D. Medina, M.D., notes that the veteran presented a 
history of psychiatric problems since approximately 1992 or 
1993.  The veteran related he felt "fine" during active 
service.  The veteran was diagnosed with a panic disorder 
with agoraphobia and substance abuse in remission.  No 
evidence of a schizophrenic disability was identified.  Dr. 
Medina commented that:

... the only clear-cut diagnosis at this 
time is that of panic attacks and a panic 
disorder with agoraphobia.  Since the 
onset of these spells has been many years 
after being in the service and there is 
no specific event to relate, this 
disorder does not appear to be 
service-connected.  

An acquired psychiatric disorder was not manifested during 
active service or for many years after service separation.  
The first objective evidence of the onset of a psychiatric 
disorder is dated in 1994, approximately fourteen years after 
service separation.  No evidence of a schizophrenic disorder 
was identified on the most recent psychiatric evaluation of 
record.  

The veteran testified on appeal that he initially manifested 
and was treated for a psychiatric disorder during active 
service.  The veteran's testimony is belied by his service 
medical records which show no complaints of or treatment for 
a psychiatric disorder.  The August 1998 psychiatric 
evaluation from Dr. Medina specifically concluded that the 
veteran's current psychiatric disabilities arose many years 
after service separation and were not etiologically related 
to his period of active service.  While the examiner in 1995 
commented that the veteran had some type of psychiatric 
disturbance during service which developed into chronic 
psychiatric problems, it is clear that this comment is 
predicated on the veteran's history of having some 
psychiatric problems in service.  As noted above, however, 
the records fail to show the presence of any psychiatric 
problems in service; thus, the comment by the examiner is not 
premised in fact.  In the absence of any objective evidence 
of the onset of a chronic acquired psychiatric disorder 
during or proximate to active service, the Board concludes 
that service connection is not warranted.  


ORDER

Service connection for a chronic right knee disorder to 
include degenerative joint disease is denied.  

Service connection for a chronic right ankle disorder is 
denied.  

Service connection for an acquired psychiatric disorder to 
include schizophrenia is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

